DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 5/27/2021.  Claims 1, 4, 6, 8-12, 14-18 and 20 remain pending.  Claim 1 have been amended.  This action is Final.

Response to Remarks
Applicant states that the 103 rejection over Von Stackelberg in view of Mese is not proper for multiple reasons.  First, Applicant argues that the bore of Von Stackelberg is not formed as a single continuous cylindrical bore as required by claim 1 because the bore of Von Stackelberg is formed as a central cavity with integrally formed annular grooves.  The Examiner respectfully disagrees.  With reference to Fig. 5 of Von 
The transitional term "comprising" (and other comparable terms, e.g., "containing," and "including") is "open-ended" in that it covers the expressly recited subject matter, alone or in combination with unrecited subject matter. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)
	Therefore, the different open space defined within the body of Von Stackelberg does not need to be interpreted as a portion of the single continuous cylindrical bore.  
	Applicant further argues that Von Stackelberg does not disclose “first, second and third ports, each formed as respective cylindrical port cavities whose longitudinal axes are arranged at right angles to the bore axis and which intersect the cylindrical base cavity” as required by claim 1.  Applicant argues that the first, second and third ports of Von Stackelberg are formed as annular grooves.  The Examiner respectfully disagrees.  In the Final Rejection mailed on 11/27/2020, the first, second and third ports are interpreted as 31, 33 and 32, respectively.  As can be clearly shown in Fig. 5, each of these ports are formed as cylindrical port cavities whose longitudinal axes are arranged at right angles to the bore axis which intersect the cylindrical base cavity.
	Applicant further argues that the problem addressed by Von Stackelberg to address the o-ring wear is a different solution as proposed by the Applicant because Von Stackelberg includes a porous sleeve to prevent the o-rings from contacting the 
	Applicant argues that the 103 rejection that the 103 rejection over Saieva in view of Mese was introduced in the Final Rejection and the finality of the Office Action is unwarranted.  The Examiner would like to mention that the new grounds of Rejection over Saieva in view of Mese was necessitated by Applicants amendments.  Therefore, the finality of the Office Action was proper.
	Applicant further argues that the 103 rejection over Saieva in view of Mese in not proper because there is no motivation to combine the rack and pinion actuator of Mese with the valve of Saieva.  Applicant states that the two different means of actuation are mutually exclusive alternative solutions to the problem of how to lock the valve in position.  The Examiner acknowledges, that the two different means of actuation.  However, MPEP 2141.03 states that:
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
A person having ordinary skill in the art of valves would be able to reasonably understand how to modify the valve of Saieva to include a rack and pinion to be utilized as an actuator.  The motivation used to combine is to provide a valve operating device which is simple and compact in construction.  The actuation means of Saieva would 
Applicant also argues that the Office Action applies hindsight to contemplate how the invention can be pieced together by mosaicking teachings from prior art references.  In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the motivation to combine the valve of Saieva with the teachings of Mese is within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from the Applicant’s disclosure.
	For the above reasons, it is believed that the rejections should be sustained.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Stackelberg (U.S. 2,517,061) in view of Mese et al. (EP 0031249 A1, hereafter “Mese”).
Regarding claim 1, Von Stackelberg discloses a SCUBA diving diverter valve (Fig. 5; the valve is capable of being used as a SCUBA diving diverter valve) comprising: a main body (30) comprising: a bore (the bore defined by the inner walls of 30 that 34 is fit within) formed as a single continuous cylindrical bore cavity (Fig. 5) having an axis (the axis extending through the center of 34), first (31), second (33) and third ports (32), each formed as respective cylindrical port cavities whose longitudinal axes are arranged at right angles to the bore axis and which intersect the cylindrical base cavity; a plug (34) slidingly receivable within the cylindrical bore cavity comprising: a first plug portion (36) slidingly receivable within the cylindrical bore cavity; a second 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the actuator of Von Stackelberg with the rack and pinion gear as taught by Mese in order to provide a valve operating device which is simple and compact in construction. (Summary)
Regarding claim 4, Von Stackelberg in view of Mese further disclose the SCUBA diving diverter valve of claim 1, wherein the first port is a first inlet, the third port is a second inlet and the second port is an outlet. (Col. 1, lines 5-37)
Regarding claim 6, Von Stackelberg in view of Mese further disclose the SCUBA diving diverter valve of claim 1, wherein when the plug is in the first position, the fluid passageway interconnects the second and third ports, but when the valve in the second position, the fluid passageway interconnects the first and second ports. (Col. 4 line 36 through Col. 5, line 7)
Regarding claim 8, Von Stackelberg in view of Mese disclose all of the limitations of claim 8, but fail to disclose wherein rotation of the pinion gear through ninety degrees causes the plug to move between the first and second positions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug of Von Stackelberg to move between the first and second positions upon rotation of the pinion gear through ninety degrees, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the 
Regarding claim 9, Von Stackelberg in view of Mese further disclose the SCUBA diving diverter valve of claim 1, wherein the plug comprises a respective radial groove for receiving each of the said seals, which are O-ring seals. (Col. 4 line 36 through Col. 5, line 7)
Regarding claim 10, Von Stackelberg in view of Mese further disclose the SCUBA diving diverter valve of claim 9, wherein the planes of the respective radial grooves are arranged perpendicularly to the axis of the cylindrical bore cavity. (Fig. 5)
Regarding claim 11, Von Stackelberg in view of Mese disclose all of the limitations of claim 1, but fail to disclose any two or more of the ports are radially offset relative to one another by ninety degrees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the design of the ports of Von Stackelberg such that any two or more of the ports are radially offset relative to one another by ninety degrees since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide a port orientation that would accommodate the fluid lines in the system appropriately.
Regarding claim 12, Von Stackelberg in view of Mese further disclose the SCUBA diving diverter valve of claim 1, wherein third plug portion is cylindrical such that the fluid passageway is annular-prism-shaped. (Fig. 5)

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Stackelberg in view of Mese as applied to claim 1 above, and further in view of Clippard, III (U.S. 3,885,284, hereafter “Clippard”).
Regarding claim 14, Von Stackelberg in view of Mese discloses all of the limitations of claim 1, but fails to disclose the indicating means as required in claim 14.
Clippard teaches a valve with a means for indicating the position of the plug (115, 119; Col. 10, line 28-44; see how 115 is visible through 119 when the spool is in one position and not visible when the spool is in the other position) comprising an axial extension (115) of the plug arranged to protrude through an aperture (116) of the main body when the plug is in one of the first and second positions, and to retract within the main body when the plug is in the other of the first and second positons. (Col. 10, line 28-44)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Von Stackelberg with the indicator as taught by Clippard in order to provide a valve which is capable of communicating the position of the valve to a user which can be taking as an indication not only of the spool position, but of the condition or status of the equipment served by the valve. (Col. 10, line 28-44)

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Stackelberg in view of Mese as applied to claim 1 above, and further in view of Fejieda et al. (U.S. 4,787,410, hereafter “Fejeida”).

Fejeida teaches an apparatus with a means for indicating the position of the plug (16) comprising (Col. 9, line 25 through Col. 10, line 5) a magnetic reed switch (16) disposed within the plug, and a magnet disposed with in the main body, a circuit and an indicator light (Col. 9, line 25 through Col. 10, line 5), wherein the circuit is adapted to illuminate the indicator light when the reed switch is in a first position relative to the magnet, and to extinguish the indicator light when the reed switch is in a second position relative to the magnet. (Col. 9, line 25 through Col. 10, line 5)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Von Stackelberg to include a magnetic reed switch as taught by Fejeida in order to provide a system which is capable of communicating the position of the valve which utilizes an arrangement that enables the system to be operated by one lithium battery over ten years. (Summary)
Regarding claim 16, Von Stackelberg in view of Mese and Fejeida further disclose the SCUBA diving diverter valve of claim 15, wherein the circuit comprises a battery, and wherein the indicator light comprises an LED. (Col. 2, lines 14-23 - Fejeida)
Regarding claim 17, Von Stackelberg in view of Mese and Fejeida further disclose the SCUBA diving diverter valve of claim 16, wherein the LED comprises a high intensity, wide-angle, red-coloured LED. (Col. 2, lines 14-23; Col. 7, lines 25-32 - Fejeida)
Regarding claim 18, Von Stackelberg in view of Mese and Fejeida further disclose the SCUBA diving diverter valve of claim 15, wherein the circuit is adapted to 

Claims 1, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saieva (US 5,944,054) in view of Mese.
Regarding claim 1, Saieva discloses a SCUBA diving diverter valve (20) comprising: a main body (30) comprising: a bore (the bore which 66 is disposed within; Fig. 5) formed as a single continuous cylindrical bore cavity having an axis (Fig. 5), first (34), second (48) and third (40) ports, each formed as respective cylindrical port cavities whose longitudinal axes are arranged at right angles to the bore axis and which intersect the cylindrical base cavity (Fig. 5); a plug (66) slidingly receivable within the cylindrical bore cavity comprising: a first plug portion (the portion of 66 below 70 with reference to Fig. 5) slidingly receivable within the cylindrical bore cavity; a second plug portion (the portion of 66 above 70 with reference to Fig. 5) slidingly receivable within the cylindrical bore cavity; and a third plug portion (the reduced width portion of 66 which is formed around 70 with reference to Fig. 5) interposed between the first and second plug portions, the third plug portion having a smaller cross-sectional area than the first or second plug portions (Fig. 5), and forming, when inserted in the cylindrical bore cavity, a fluid passageway (70) between an exterior surface of the third plug portion and an interior surface of the cylindrical bore cavity, the plug comprising first and second axially spaced-apart seals (two of the seals 76’ formed around the first plug portion; Exhibit A) forming respective seals between the exterior surface of the first plug portion and the interior surface of the cylindrical bore cavity; and a third seal (one of the 








Exhibit A

    PNG
    media_image1.png
    893
    649
    media_image1.png
    Greyscale

Mese teaches a valve comprising: a rack (6) operatively connected to the plug (3), and a pinion gear (5) arranged to mesh with the rack, whereby rotation of the pinion gear causes the plug to move between the first and second positions. (pages 4 and 5)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the actuator of Von Stackelberg with the rack and pinion gear as taught by Mese in order to provide a valve operating device which is simple and compact in construction. (Summary)

Regarding claim 20, Saieva in view of Mese further disclose the SCUBA diving diverter valve of claim 4, in which the outlet is connected to a regulator, the first inlet is connected to a primary air hose that interconnects, in use, to a primary breathable air cylinder, and wherein the second inlet is connected to a reserve air hose that interconnects, in use, to a reserve breathable air cylinder. (Col. 3, line 66 through Col. 4, line 14)














Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753